                                                                                                                                                                                                       Page:       1

                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
Case No:               18-33148                        JPG            Judge:        John P. Gustafson                            Trustee Name:                      WILLIAM L. SWOPE, TRUSTEE
Case Name:             AARON E. JACOBS                                                                                           Date Filed (f) or Converted (c):   10/10/2018 (f)
                                                                                                                                 341(a) Meeting Date:               12/03/2018
For Period Ending:     03/07/2019                                                                                                Claims Bar Date:


                                    1                                               2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2012 CHEVROLET MALIBU MILEAGE: 65000                                                 7,450.00                        0.00                                                       0.00                        FA
  2. MISC. HOUSEHOLD GOODS                                                                   450.00                       0.00                                                       0.00                        FA
  3. ELECTRONICS                                                                             300.00                       0.00                                                       0.00                        FA
  4. WEARING APPAREL                                                                         150.00                       0.00                                                       0.00                        FA
  5. CASH                                                                                     20.00                       0.00                                                       0.00                        FA
  6. FAHEY BANK                                                                              100.00                       0.00                                                       0.00                        FA
  7. SECURITY DEPOSIT WITH LANDLORD                                                          450.00                       0.00                                                       0.00                        FA
  8. THROUGH EMPLOYMENT                                                                      300.00                       0.00                                                       0.00                        FA
  9. TERM INSURANCE THROUGH EMPLOYMENT                                                         0.00                       0.00                                                       0.00                        FA
 10. POSSIBLE PREFERENCE PAYMENT (u)                                                           0.00                       1.00                                                       0.00                       1.00


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $9,220.00                      $1.00                                                     $0.00                        $1.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




  RE PROP #             10    --   TRUSTEE INVESTIGATING VALUE OF ASSET.

  Initial Projected Date of Final Report (TFR): 03/07/2021            Current Projected Date of Final Report (TFR): 03/07/2021

  Trustee Signature:         /s/ WILLIAM L. SWOPE, TRUSTEE            Date: 03/07/2019




                                        18-33148-jpg           Doc 14          FILED 03/07/19             ENTERED 03/07/19 14:12:21                          Page 1 of 2
                                                                                                Page:   2

WILLIAM L. SWOPE, TRUSTEE
610 TIFFIN AVE.
FINDLAY OH 45840
(419) 422-0288




        18-33148-jpg        Doc 14   FILED 03/07/19   ENTERED 03/07/19 14:12:21   Page 2 of 2
